Citation Nr: 1637146	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected coronary artery disease, diabetes mellitus, hypertension, posttraumatic stress disorder with secondary depression and anxiety (PTSD), and peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter has since been transferred to the RO in Phoenix, Arizona.  

The Board notes while an informal conference with a Decision Review Officer was scheduled to take place in October 2011, the Veteran withdrew his request in an October 2011 statement.  Additionally, although a Board videoconference hearing was scheduled to take place in February 2014, the Veteran withdrew his request in a February 2014 statement.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn pursuant to 38 C.F.R. § 20.702(e).  

As will be explained below, the Veteran's claim has been expanded in scope to reflect his assertions regarding secondary service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea.  As set forth in an October 2011 statement, as well as April 2012 and July 2016 briefs from the Veteran's representative, the Veteran maintains that his sleep apnea is caused or aggravated by his service-connected coronary artery disease, diabetes mellitus, hypertension, PTSD, and/or peripheral neuropathy of the bilateral lower extremities.  As such, the matter on appeal has been expanded in scope to reflect to the Veteran's contentions with respect to secondary service connection.  However, before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

According to a February 2011 letter from private physician T. Kleinschmidt, the Veteran had a combination of obstructive sleep apnea that was secondary to coronary artery disease.  As he provided no rationale in support of his opinion, the RO requested a VA examination.  

The Veteran was afforded a VA examination in February 2012.  The examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by his service-connected coronary artery disease.  The examiner stressed that there was no commonly accepted medical nexus or rationale to support coronary artery disease causing or aggravating sleep apnea.  In an April 2012 brief, the Veteran's representative asserted that the Veteran's sleep apnea might be caused or aggravated by service-connected coronary artery disease or diabetes mellitus, including weight gain due to medication for, and physical limitations posed by, such disabilities.  

The RO obtained an addendum medical opinion in May 2012.  The May 2012 examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by any of his service-connected disabilities; instead, the Veteran's sleep apnea was likely to be due to obesity and the anatomic structures of his oral cavity and posterior pharynx.  In rendering this opinion, the examiner acknowledged that certain medications, particularly those used to treat diabetes, might cause weight gain.  However, the examiner noted that the Veteran's weight has been essentially stable since his coronary artery bypass surgery in 1999, and she therefore concluded that there was no evidence of weight gain due to medications following the Veteran's coronary artery bypass surgery.  The examiner also concluded that because the Veteran's weight was essentially stable, it seemed likely that his activity level was also stable, or nearly stable.  

Based on a review of the evidence of record, the Board finds that a supplemental medical opinion is necessary prior to adjudicating the Veteran's claim.  Specifically, a December 2001 private sleep study report from the St. Mary's Sleep Disorders Center notes that the Veteran weighed 280 pounds and that he gained "a lot of weight" following his coronary artery bypass surgery two years prior.  Additionally, an August 2007 private treatment record from St. Luke's Internal Medicine Associates notes that Metformin, a diabetes medication, was met with some gastrointestinal side effects, and the Veteran gained weight in the interim.  A September 2008 private treatment record from St. Luke's notes that the Veteran's medication for hypertension changed from Sular to Nifedipine and that he had significant eight-pound weight gain and edema.  In light of these treatment records, the record raises the possibility that pertinent medical history was overlooked in rendering etiology opinions concerning the Veteran's sleep apnea.  As such, the AOJ should obtain a supplemental medical opinion on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum opinion from the May 2012 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's sleep apnea.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's sleep apnea was caused OR aggravated by his service-connected coronary artery disease, diabetes mellitus, hypertension, PTSD, or peripheral neuropathy of the bilateral lower extremities.  

In rendering these opinions, the examiner should consider and address the February 2011 letter from private physician T. Kleinschmidt, the Veteran's representative's contentions regarding weight gain from medications for, and/or physical limitations imposed by, service-connected disabilities, and the above-noted private treatment records noting weight gain following the Veteran's coronary artery bypass surgery.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate non-service connected sleep apnea, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

